By the Court.
The witness, Ah Sam, having stated, in response to a question asked by the defendant’s counsel, that he was in jail, charged with a criminal offense, was further asked if he was in jail charged with house-breaking.
*33If the evidence was admissible at all (a point we do not decide), it was admissible only on the ground that his confinement on the charge mentioned affected his credibility. He was not asked if he had been convicted of the felony, but if he had been charged with it. „ This being merely a collateral matter, relating only to the credibility of the witness, and not material to the issue, the extent to which it could be pursued was in the discretion of the trial Court, and we cannot say that this discretion was abused.
We have looked carefully through the record in connection with the ingenious brief of the prisoner’s counsel, and discover nothing in the other points worthy of special notice.
Judgment and order denying new trial affirmed. Remittitur forthwith.